Title: General Orders, 20 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks point Friday 20th Septr 1782
                     Parole Rochambeau
                     Countersigns Bourbonnois
                  Soissonnois
                  For the day tomorrow Major Genl HeathLieutenant Colonel J. MillenMajor J. WoodbridgeBrigade Major WilliamsBrigade Quarter Master Appleton
                  For duty tomorrow the Levies of the New York, first and second Connecticut brigades.
                  The second Jersey regiment will releive the first Massachusetts regiment on Fatigue at Westpoint the 22d instant.
                  The Rhode island regiment will releve the men on duty at stoney point and Kakiat at the same time.
                  After Orders
                  The troops are to be peraded and ready to receive the general precisely at nine o’clock tomorrow morning—As the ground between the New York and first Connecticut brigades is very uneven, the latter will not close up to the former untill the general has passed the line—but as soon as he has passed the left of the line the interval left between these two brigades is to be filled up and the line ready to wheel on the signal.
               